Case 2:18-cv-01844-GW-KS Document 431 Filed 09/12/19 Page 1 of 2 Page ID #:26642
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW-KSx                                             Date: September 12, 2019
  Title        BlackBerry Limited v. Snap, Inc




  Present: The Honorable:          Karen L. Stevenson, United States Magistrate Judge


                      Gay Roberson                                           XTR 09/12/2019
                      Deputy Clerk                                       Court Reporter / Recorder

           Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:

                    Jeffrey Nardinelli                                      Andrew Legolvan
                    Scott Watson                                            Chad Peterman


  Proceedings: MINUTES OF TELEPHONIC CONFERENCE RE: DISCOVERY
  DISPUTES

          Case called. Counsel state their appearances. The Court held a telephonic conference with
  counsel for Plaintiff and counsel for Defendant Snap Inc. regarding three discovery issues that
  District Judge George H. Wu has referred for the Magistrate Judge’s consideration:


          (1) How the Magistrate Judge’s ruling (as amended on August 22, 2019) regarding the
              adequacy of Blackberry’s Initial Disclosures and interrogatory response(s) regarding
              its damages disclosures should be interpreted (Dkt. 341);
          (2) Whether BlackBerry has complied with the Magistrate Judge’s ruling; and
          (3) What, if any, sanctions are appropriate if BlackBerry did indeed fail to compel with the
              Magistrate Judge’s ruling.1

          After further discussion and hearing the statements and arguments of Counsel, the Court
  finds that BlackBerry has not complied with the Magistrate Judge’s August 22, 2019 ruling as to
  the damages disclosures.



  1
           On September 3, 2019, Judge Wu affirmed the Magistrate Judge’s non-dispositive ruling on this and other
  related discovery disputes. (Dkt. No. 415.)


  CV-90 (03/15)                                Civil Minutes – General                                  Page 1 of 2
Case 2:18-cv-01844-GW-KS Document 431 Filed 09/12/19 Page 2 of 2 Page ID #:26643
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. CV 18-1844-GW-KSx                                       Date: September 12, 2019
  Title       BlackBerry Limited v. Snap, Inc



          Accordingly, the Court issues an Order to Show Cause as to why Plaintiff BlackBerry
  should not be sanctioned for failure to comply with the Magistrate Judge’s Order of August 22,
  2019. Plaintiff may discharge the Order to Show Cause by serving, on or before September 26,
  2019, a supplemental Initial Disclosure and interrogatory response(s) that provides the
  “computation” required under Rule 26(a) based on information currently available to
  BlackBerry—even if estimated or arrived at by using hypothetical assumptions—for any alleged
  damages based on a “reasonable royalty” analysis. Defendant is directed to immediately review
  Plaintiff’s supplemental disclosure and interrogatory response(s) and file any objection to the
  adequacy of the supplemental disclosure no later than Monday, September 30, 2019.

          BlackBerry is warned that failure to provide the damages disclosures, including the
  “computation” outlined above, as plainly required by Rule 26(a) and relevant case law, will
  result in an order for briefing on a motion for sanctions.

          Blackberry raised an issue regarding the adequacy of Snap’s document production.
  Discovery is now closed and this issue was not properly raised before the Court in compliance
  with the Court’s pre-motion procedures. Accordingly, parties are to meet and confer no later than
  Tuesday, September 17, 2019 regarding the dispute concerning Snap’s document production.
  Following the meet and confer, the parties may submit a joint email statement the Court to schedule
  a telephonic conference. The Court expressly declines to recommend any extension of the fact
  discovery cut-off at this time.

          IT IS SO ORDERED.




                                                                                              : 41 mins
                                                                    Initials of Preparer        gr




  CV-90 (03/15)                          Civil Minutes – General                              Page 2 of 2
